DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Arguments
Claim Rejections under 35 U.S.C. 101
3.	The rejection of claims 1-16 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendment to independent claims 1 and 11.  
Claim Rejections under 35 U.S.C. 103  
The rejection of claims 1-2, and 4-10 under 35 U.S.C. 103 has been withdrawn. However, upon further consideration, a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejection under 35 U.S.C. 103 section further below. 
The rejection of claims 11-12 and 15-16 has been withdrawn. However, upon further consideration, a new grounds of rejection has been made herein under 35 U.S.C. 103. See Claim Rejection under 35 U.S.C. 103 section further below
Applicant’s arguments with respect to claims 1 and 11 and dependent claims therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., “Deep Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huffman Coding”, ICLR 2016 in view of Soulie et al., “Compression of Deep Neural Networks on the Fly”, ICANN 2016, in further view of Xu et al. “Deep Sparse Rectifier Neural Networks for Speech Denoising”, IEEE, 2016, and in further view of Sun et al., “Sparsifying Neural Network Connections for Face Recognition”, CVPR 2016.

Regarding claim 1, Han teaches a method for operating a convolutional neural network, the method comprising: performing learning on a plurality of weights between neural network nodes of the convolutional neural network by using input data, the convolutional neural network comprising at least two megabytes of parameters; determining a plurality of remaining weights by: determining an initial threshold value for each of all layers of the convolutional neural network; determining a plurality of first stage weights by removing at least one of the plurality of weights using the initial threshold value and performing learning on the convolutional neural network; determining an upper threshold value having a value greater than the initial threshold value; and determining the plurality of remaining weights by removing at least one of the first stage weights using the upper threshold value and performing learning on the convolutional neural network; mapping the plurality of remaining weights to a plurality of representative values; (Han, Abstract, teaches the method first prunes the network by learning only the important connections. Next the weights are quantized. Finally Huffman coding is applied.; Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”; Han, Abstract, teaches next weights are quantized and then apply Huffman coding.)
Han does not distinctly disclose but Soulie does teach …the convolutional neural network comprising at least two megabytes of parameters… (Soulie, pg. 153, Motivation teaches today the size of a typical CNN is hundred of megabytes for vision applications.); 
Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to have modified the compression of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, with the convolutional neural network teachings of Soule in order to provide a compressed neural network without sacrificing performance. (Soulie, pg. 153, Motivation)
The combination of Han in view of Soulie does not distinctly disclose but Xu does teach …determining an upper threshold value having a value greater than the initial threshold value; and determining the plurality of remaining weights by removing at least one of the first stage weights using the upper threshold value and performing learning on the convolutional neural network (Xu, Section 4.3, ¶ 2, teaches counting the remaining effective neurons at different settings of threshold values, wherein the settings and corresponding threshold weight magnitude are shown in Table III, and the number of effective weights are also included. We can see that, as the threshold becomes higher, much more weights are forced to zero.; Xu, Section 4.3, ¶ 4 further teaches the retraining process is only applied to the network with 5% non-zero weights, which is mostly influenced by the pruning. The pruned weights can still be updated during retraining, but will be pruned again if it is not getting larger enough than others.);
Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to have modified the compression of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, as modified by the convolutional neural network teachings of Soule, to further include the weight thresholds, as taught by Xu , in order to achieve performance of the trained network to be the same as the initial non-pruned network with small improvements in high SNR levels. (Xu, Section 4.3, Col. 2). 

The combination of Han in view of Soulie and Xu does not distinctly disclose but Sun does teach and performing, by the convolutional neural network using the plurality of representative values, a recognition operation on an input image to produce an indication of a pattern in the input image (Sun, Abstract, teaches learning high performance ConvNets with sparse neural connections for face recognition.).
 
	Before the effective filing date of the invention it would have been obvious to one ordinary skill in the art to have modified the compression of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, as modified by the convolutional neural network teachings of Soule, as modified by the weight thresholds, as taught by Xu, to further include the deep ConvNets with sparse neural connections for face recognition taught by Sun, in order to significantly improve performance of the previous state of the art models given the same training data, while keeping the performance of the baseline model with only 12% of the original parameters. (Sun, Abstract).  

Regarding claim 2, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 1, and the combination further teaches wherein in the performing of the learning, the learning is performed in a state including all nodes of the neural network and weights that learn connections between all the nodes are generated (Han, pg. 2, Network Pruning, teaches starting by learning the connectivity via normal network training).


Regarding claim 4, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 1, and the combination further teaches wherein in the determining of the initial threshold value, an initial threshold value of each of all the layers is applied by sequentially varying a threshold value adjusted in a state maintaining a connection of other layers, and a threshold value becoming lower than a standard accuracy is determined as the initial threshold value of each of the layers (Han, pg. 2, Network Pruning, teaches we prune the small weight connections: all connections with weights below a threshold are removed from the network; Han, Fig. 1 the compression scheme doesn’t incur in any accuracy loss; ).
 


Regarding claim 5, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 1, and the combination further teaches wherein determining the plurality of first stage weights comprises: removing weights having a size less than the initial threshold value from the plurality of weights; and after removing the weights having a size less than the initial threshold value from the plurality of weights, performing learning using the plurality of weights to determine the plurality of first stage weights (Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”;).

Regarding claim 6, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 5, and the combination further teaches wherein removing the weights having the size less that the initial threshold value and performing the learning configure an iterative loop and the iterative loop is repeated until all the weights having the size less than the initial threshold value are removed from the plurality of weights (Sun, pg. 4862, section 5.4 teaches weights are pruned iteratively). 

	Motivation to combine same as stated for claim 1. 

Regarding claim 7, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 1, and the combination further teaches wherein determining the plurality of remaining weights comprises: removing weights having less than the upper threshold value from the plurality of first stage weights; and after removing the weights having a size less than the upper threshold value from the plurality of first stage weights, performing learning using the plurality of first stage weights to determine the plurality of remaining weights (Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”;). 



Regarding claim 8, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 7, and the combination further teaches wherein removing weights having the size less that the upper threshold value and performing learning configure an iterative loop and the iterative loop is repeated until weights having a size less than the upper threshold value are removed from the plurality of first stage weights (Sun, pg. 4862, section 5.4 teaches weights are pruned iteratively under the L1 regularization, and each time weights with the smallest absolute values are set to zero permanently.). 

	Motivation to combine same as stated for claim 1. 

	Regarding claim 9, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 1, and the combination further teaches wherein the plurality of representative values are determined as a centroid value of the plurality of remaining weights (Han, pg. 8, 6.2 Centroid Initialization ). 

	Regarding claim 10, the combination of Han in view of Soulie, Xu, and Sun teaches all of the limitations of claim 9, and the combination further teaches wherein the centroid value is defined through re-learning of the plurality of remaining weights (Han, pg. 8, 6.2 Centroid Initialization ).

11.	Claim 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20160379109 A1) in view of Han, in further view of Soulie, Xu and in further view of Sun. 
	Regarding claim 11, Chung teaches a convolutional neural network system comprises: an input buffer configured to buffer input data; an output buffer configured to store and update a learning result; and a parameter buffer configure to store at least two megabytes of parameters including a plurality of weights corresponding to weights between a plurality of neural network nodes, and to update the plurality of weights according to the learning result (Chung, Paragraph [0317] teaches input data buffer, weights data buffer and output data buffer).

	Chung does not but Han does teach wherein the convolutional neural network system is configured to perform a first step comprising: determining an initial threshold value for each layer of the neural network; perform pruning by controlling the parameter buffer to remove at least one of the plurality of weights using the initial threshold values and performing learning; determining an upper threshold value having a value greater than the initial threshold value; and after performing the pruning, controlling the parameter buffer to remove at least one of the plurality of weights using the upper threshold value and performing learning, after performing the first step, map remaining weights among the plurality of weights to at least one representative value, (Han, Abstract, teaches the method first prunes the network by learning only the important connections. Next the weights are quantized. Finally Huffman coding is applied.; Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”; Han, Abstract, teaches next weights are quantized and then apply Huffman coding.)
	
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the convolutional neural network system of Chung comprising input, weight and output buffers with the compressing of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han in order to facilitate the use of complex neural networks in mobile applications where application size and download bandwidth are constrained. (Han, Abstract). 

The combination of Chung and Han does not distinctly disclose but Soulie does teach …at least two megabytes of parameters… (Soulie, pg. 153, Motivation - teaches today the size of a typical CNN is hundred of megabytes for vision applications.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the convolutional neural network system of Chung comprising input, weight and output buffers as modified by the compressing of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, to further include the convolutional neural network teachings of Soule in order to provide a compressed neural network without sacrificing performance. (Soulie, pg. 153, Motivation)
The combination of Chung in view of Han and Soulie does not distinctly disclose but Xu does teach determining an upper threshold value having a value greater than the initial threshold value; and after performing the pruning, controlling the parameter buffer to remove at least one of the plurality of weights using the upper threshold value and performing learning, after performing the first step (Xu, Section 4.3, ¶ 2, teaches counting the remaining effective neurons at different settings of threshold values, wherein the settings and corresponding threshold weight magnitude are shown in Table III, and the number of effective weights are also included. We can see that, as the threshold becomes higher, much more weights are forced to zero.; Xu, Section 4.3, ¶ 4 further teaches the retraining process is only applied to the network with 5% non-zero weights, which is mostly influenced by the pruning. The pruned weights can still be updated during retraining, but will be pruned again if it is not getting larger enough than others.);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the convolutional neural network system of Chung comprising input, weight and output buffers as modified by the compressing of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, as further modified by the convolutional neural network teachings of Soule, to further include the weight thresholds, as taught by Xu, in order to achieve performance of the trained network to be the same as the initial non-pruned network with small improvements in high SNR levels. (Xu, Section 4.3, Col. 2). 

The combination of Chung in view of Soulie, Han, and Xu does not distinctly disclose but Sun does teach and perform, using the at least one representative value, a recognition operation on an input image to produce an indication of a pattern in the input image (Sun, Abstract, teaches learning high performance ConvNets with sparse neural connections for face recognition.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the convolutional neural network system of Chung comprising input, weight and output buffers as modified by the compressing of deep neural networks with pruning, trained quantization and Huffman coding, as taught by Han, as further modified by the convolutional neural network teachings of Soule, as modified by the weight thresholds, as taught by Xu, to further include the face recognition, as taught by Sun, in order to learn high performance deep ConvNets with sparse neural connections for face recognition. (Sun, Abstract and Section 6). 



Regarding claim 12, the combination of Chung in view of Han, Soulie, Xu and Sun teaches all of the limitations of claim 11, and the combination further teaches wherein the convolutional neural network system performs learning on weights between neural network nodes by using input data an performs re-learning after removing a weight having a size less than a threshold value among the weights, and maps the remaining weights to a plurality of representative values (Han, Abstract, teaches the method first prunes the network by learning only the important connections. Next the weights are quantized. Finally Huffman coding is applied.; Han, pg. 2, Network Prunning, teaches “we start by learning the connectivity via normal network training. Next we prune the small weight connections: all connections with weights below a threshold are removed from the network. Finally we retrain the network to learn the final weights for the remaining sparse connections.”; Han, Abstract, teaches next weights are quantized and then apply Huffman coding.).

	Regarding claim 15, the combination of Chung in view of Han, Soulie, Xu and Sun teaches all of the limitations of claim 12, and the combination further teaches wherein the at least one representative value corresponds to a centroid (Han, pg. 8, 6.2 Centroid Initialization). 


	Regarding claim 16, the combination of Chung in view of Han, Soulie, Xu and Sun teaches all of the limitations of claim 12 and the combination further teaches wherein the convolutional neural network system stores a mapping table of a centroid index to which the at least one representative value is mapped and the centroid and stores the centroid index as corresponding to each of the remaining weights in an external memory (Han, pg. 5, section 3.3 teaches centroid index; Han, pg. 8, 6.2 Centroid Initialization). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123